EXHIBIT 10.1

Bank of America Logo

AMENDMENT NO. 2 TO LOAN AGREEMENT

This Amendment No. 2 (the “Amendment”) dated as of June 28, 2007, is between
Bank of America, N.A. (the “Bank”) and K-Swiss Inc. (the “Borrower”).

RECITALS

A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
June 1, 2005 (together with any previous amendments, the “Agreement”).

B. The Bank and the Borrower desire to amend the Agreement.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

2. Amendments. The Agreement is hereby amended as follows:

2.1 Paragraph 1.2 is hereby amended to read in its entirety as follows:

“1.2 Availability Period. The line of credit is available between the date of
this Agreement and July 1, 2010, or such earlier date as the availability may
terminate as provided in this Agreement (the ‘Facility No. 1 Expiration Date’).

The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal
effective as of the Facility No. 1 Expiration Date for the line of credit (the
‘Renewal Notice’). If this line of credit is renewed, it will continue to be
subject to all the terms and conditions set forth in this Agreement except as
modified by the Renewal Notice. If this line of credit is renewed, the term
‘Expiration Date’ shall mean the date set forth in the Renewal Notice as the
Expiration Date and the same process for renewal will apply to any subsequent
renewal of this line of credit. A renewal fee may be charged at the Bank’s
option. The amount of the renewal fee will be specified in the Renewal Notice.”

2.2 Paragraph 10.4 is hereby amended to read in its entirety as follows:

10.4 Dispute Resolution Provision. This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.” This Dispute
Resolution Provision is a material inducement for the parties entering into this
agreement.

(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.

 

1



--------------------------------------------------------------------------------

(b) At the request of any party to this agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, both parties shall agree
on a successor arbitrator, but if the parties can not agree on a successor
arbitrator within 30 days, then the Bank may appoint one unilaterally.

(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of any statutes of limitation, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s), except
as set forth at subparagraph (j) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.

(f) The procedure described above will not apply if the Claim, at the time of
the proposed submission to arbitration, arises from or relates to an obligation
to the Bank secured by real property. In this case, all of the parties to this
agreement must consent to submission of the Claim to arbitration.

(g) To the extent any Claims are not arbitrated, to the extent permitted by law
the Claims shall be resolved in court by a judge without a jury, except any
Claims which are brought in California state court shall be determined by
judicial reference as described below.

(h) Any Claim which is not arbitrated and which is brought in California state
court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638. The
referee (or presiding referee of the panel) shall be a retired Judge or Justice.
The referee (or panel of referees) shall be selected by mutual written agreement
of the parties. If the parties do not agree, the referee shall be selected by
the Presiding Judge of the Court (or his or her representative) as provided in
California Code of Civil Procedure Section 638 and the following related
sections. The referee shall determine all issues in accordance with existing
California law and the California rules of evidence and civil procedure. The
referee shall be empowered to enter equitable as well as legal relief, provide
all temporary or provisional remedies, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
trial, including without limitation motions for summary judgment or summary
adjudication . The award that results from the decision of the referee(s) will
be entered as a judgment

 

2



--------------------------------------------------------------------------------

in the court that appointed the referee, in accordance with the provisions of
California Code of Civil Procedure Sections 644(a) and 645. The parties reserve
the right to seek appellate review of any judgment or order, including but not
limited to, orders pertaining to class certification, to the same extent
permitted in a court of law.

(i) This Dispute Resolution Provision does not limit the right of any party to:
(i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies. The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration or judicial
reference.

(j) Any arbitration, judicial reference or trial by a judge of any Claim will
take place on an individual basis without resort to any form of class or
representative action (the “Class Action Waiver”). Regardless of anything else
in this Dispute Resolution Provision, the validity and effect of the Class
Action Waiver may be determined only by a court or referee and not by an
arbitrator. The parties to this Agreement acknowledge that the Class Action
Waiver is material and essential to the arbitration of any disputes between the
parties and is nonseverable from the agreement to arbitrate Claims. If the Class
Action Waiver is limited, voided or found unenforceable, then the parties’
agreement to arbitrate shall be null and void with respect to such proceeding,
subject to the right to appeal the limitation or invalidation of the Class
Action Waiver. The Parties acknowledge and agree that under no circumstances
will a class action be arbitrated.

(k) By agreeing to binding arbitration or judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim. Furthermore, without intending in any
way to limit this Dispute Resolution Provision, to the extent any Claim is not
arbitrated or submitted to judicial reference, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by law in respect of such Claim. This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower’s powers,
has been duly authorized, and does not conflict with any of the Borrower’s
organizational papers.

4. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement shall remain in full force and effect.

5. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

6. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY

 

3



--------------------------------------------------------------------------------

PROVIDES TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

BANK: Bank of America, N.A. By:  

/s/ Craig McGuire

  Authorized Signer BORROWER(S): K-Swiss Inc. By:  

/s/ George Powlick

  George Powlick, Vice President and Director

 

4